Title: To Benjamin Franklin from John Green, 18 November 1779
From: Green, John
To: Franklin, Benjamin


Sir
Nantes Novembr. 18th. 1779
Yeasterday I hard of the Captn of the Alliance was suspended and that the Alliance would be without a Commander I begg Leave to offer my servis To Your Excellancy. I had obtaind a Leave of absence When in Philada. from the Honrbe The Marrien Commity To Make one Voyage in the Mercht. Servise and afterwards Return to that Board, I was taken on my way here and Carry’d into Falmouth in England Where I maid my escape and Came to this Cuntry. Mr J. Ross has appointed me to the Command of a New Brigg Built here Mounting fourteen Guns Bound for Ammerica I can obtain a Commander for her in my Room if your Excellency Thinks propper, & I shall have the pleasure of Serving my Cuntry More to My Likeing in the Line I have Long Wish’d to be In; I am With the Greatest Respect Your Excellencys Much Obleeg’d Humble Servt
Jno Green
Mr Franklin
 Addressed: The Honnourable / Benjamin Franklin / at / Passy / Near / Paris
Notation: Green Nov. 18. 1779.
